         Case 3:18-cv-02542-JSC Document 145 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11

12   SHERRY WILLIAM and JOSHUA ASHLEY         CASE NO.: 3:18-cv-02542-JSC
     KLAYMAN,
13                                            [PROPOSED] ORDER REGARDING
                     Plaintiffs,              STIPULATED REQUEST TO AMEND THE
14        v.                                  SUMMARY JUDGMENT BRIEFING
                                              SCHEDULE
15   MORRISON & FOERSTER LLP,
16                   Defendant.               Trial:
                                              Date:      March 15, 2021
17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER REGARDING STIPULATED REQUEST TO AMEND THE SUMMARY
                         JUDGMENT BRIEFING SCHEDULE –
                             Case No. 3:18-cv-02542-JSC
           Case 3:18-cv-02542-JSC Document 145 Filed 09/08/20 Page 2 of 2


 1             Upon consideration of the parties’ Stipulated Request to Amend the Summary Judgment
 2   Briefing Schedule, it is hereby ordered that the request is GRANTED. The deadlines are amended as
 3   follows:
 4                    x   Summary judgment motion(s): October 5, 2020
 5                    x   Opposition(s): November 9, 2020
 6                    x   Replies: November 24, 2020
 7             The hearing on the summary judgment motion(s) will take place on:
 8             December 3 ________
 9                         , 2020 at 9:00 a.m.
               December 10 ________
10             All other deadlines set forth in the Court’s April 22, 2020 case management order remain in
11   effect.
12    IT IS SO ORDERED.
13
      Date: __________________
             September 8, 2020
14
                                                                      JJacqueline
                                                                        acqueline Scott Corley
15                                                                 United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
      [PROPOSED] ORDER REGARDING STIPULATED REQUEST TO AMEND THE SUMMARY
                          JUDGMENT BRIEFING SCHEDULE –
                             CASE NO. 3:18-CV-02542-JSC
